Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06/06/2022 has been entered. Claim 8 has been amended. Claims 11-13 and 18-23 have been canceled. Claims 24-32 have been added. Claims 1-10, 14-17 and 24-32 remain pending in the application.
Response to Arguments
3.	Applicant’s arguments, see page 10, filed 06/06/2022, with respect to claims 1-10 and 14-17 have been fully considered and are persuasive. The 102 and 103 Rejection of claims 1-10 and 14-17 has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Prajapati et al. (US 20130155931 A1 ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 4-5, 8-10, 14-15, 17, 24, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kusashima et al. (US 20200374892 A1) in view Chai et al. (US 20170094546 A1).
Regarding claim 1, Kusashima teaches a method of wireless communication (Method of Figs. 5-6), comprising: 
obtaining, by a wireless node, a synchronization boundary configuration for a shared communication channel (The first base station device 100 configures a radio resource of a frequency f and times t.sub.1 to t.sub.2, a radio resource of the frequency f and times t.sub.3 to t.sub.4, and a radio resource of the frequency f and times t.sub.5 to t.sub.6 as guaranteed resources. The first base station device 100 can preferentially use these radio resources configured as guaranteed resources. On the other hand, a radio resource of the frequency f and the times t.sub.2 to t.sub.3 and a radio resource of the frequency f and the times t.sub.4 to t.sub.5 are non-guaranteed resources, [0128]), wherein the synchronization boundary configuration defines a synchronous contention window (Examples of the parameters related to channel access include a minimum contention window, a maximum contention window, a maximum channel occupation time, and a possible contention window value, [0057]) and periodicity (Examples of the waiting time of the channel access procedure include a first waiting time (slot), a second waiting time, a third waiting time (defer period), and a fourth waiting time… The defer period includes the second waiting time and a plurality of consecutive slots following the second waiting time, [0050-0053]) for synchronous access contention by all accessing nodes of one or more radio access technologies (The predetermined threshold may be determined according to the total number of operators operating the first base station device 100 and the second base station device 100, [0129]); 
identifying, by the wireless node, a next synchronous contention window (In addition, it is assumed that a time from the time t.sub.2 to the time t.sub.4 is a channel occupancy time of the frequency f of the second base station device 100, [0120]) according to the synchronization boundary configuration using an absolute system timing reference (In a case where time synchronization is performed between different operators, information on a time stamp is shared. The information on a time stamp may be information indicating an absolute time or information indicating a reference time, [0216]).

initiating, by the wireless node, a synchronous contention procedure at the next synchronous contention window (The channel sensing is performed during a defer period. In a case where the channel is idle in a slot within a defer period, the procedure proceeds to Step (1); otherwise, the procedure proceeds to Step (6), [0059]); 
conducting, by the wireless node, transmissions according to a result of the synchronous contention procedure (In a case where the channel is sensed as idle in all of the slots included in the added defer period, the procedure proceeds to Step (4), [0065] and After the stop in Step (4) in the above-described procedure, transmission including data such as a physical downlink shared channel (PDSCH) and a physical uplink shared channel (PUSCH) is performed on the channel, [0066]).
However, Kusashima does not teach returning, by the wireless node, to asynchronous access contention for one or more asynchronous contention windows after the next synchronous contention window and prior to a subsequent synchronous contention window.
In an analogous art, Chai teaches returning, by the wireless node, to asynchronous access contention for one or more asynchronous contention windows after the next synchronous contention window (Fig. 5 depicts wherein the system moved to channel reservation 512 which is for the WI-FI interface; Hence WI-FI uses asynchronous access) and prior to a subsequent synchronous contention window (Once the WiFi interface gains access to the channel, it reserves the channel for a particular channel reservation temporal period 410 …The WiFi interface then relinquishes the channel to the LTE interface, and the unlicensed CC on that channel for downlink transmissions to the UEs over time 418, see [0078] and Fig. 4; the access paradigms in LTE (centralized/synchronous) and WiFi (distributed/asynchronous), [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima with the clock alignment of Chai to provide a method to improve communication with device that uses multiple radio communication interface as suggested. 
Regarding claim 2, Kusashima as modified by Chai teaches the method of claim 1, further including: ceasing, by the wireless node, all current transmissions on the shared communication channel in response to identification of the next synchronous contention window, wherein the initiating the synchronous contention procedure is performed after the ceasing (On the other hand, since a time after the time t.sub.3 corresponds to the guaranteed resource, the second base station device 100 stops using the frequency f at the time t.sub.3. That is, at the time t.sub.3, the second base station device 100 stops transmitting the signal using the frequency f and releases the frequency f, Kusashima [0120]).

Regarding claim 4, Kusashima as modified by Chai teaches the method of claim 1, wherein the periodicity is defined for one or more maximum channel occupancy times (MCOTs) (Maximum channel occupation time Tmcot, p of Table 1, Kusashima [0057]).

Regarding claim 5, Kusashima as modified by Chai teaches the method of claim 1, wherein the synchronous contention procedure determines access to the shared communication channel according to one of: 
a listen before talk (LBT) procedure between one or more equal priority wireless nodes of the one or more radio access technologies (Parameters related to channel access are determined based on the priority class; and Table 2, Kusashima [0057]); 
a rotating priority, wherein one or more wireless nodes of the one or more radio access technologies are divided into one or more access groups for which a priority sequence rotates between each of the one or more access groups every synchronous contention window; or 
a fixed priority, wherein a priority access type is assigned to each of one or more priority wireless nodes having high priority traffic, and a low-priority access type is assigned to each of one or more nodes not having the high priority traffic.
Regarding claim 8, Kusashima as modified by Chai teaches the method of claim 7, wherein the absolute system timing reference is obtained according to one of: 
autonomously determining the absolute system timing reference within the wireless node;
receiving the absolute system timing reference from a neighboring node in a same radio access technology as the wireless node (Information on a time (time stamp) for performing time synchronization may be shared between different operators, Kusashima [0215]); 
receiving the absolute system timing reference in a separate radio access technology signal received at the wireless node; or 
monitoring for the absolute system timing reference in a detected signal from a different radio access technology.

Regarding claim 9, Kusashima as modified by Chai teaches the method of claim 1, further including: 
detecting, by the wireless node, success of the synchronous contention procedure (The base station device or the terminal device senses a predetermined channel during a predetermined slot. In a case where power detected by the base station device or the terminal device for at least 4 microseconds within the predetermined slot is smaller than a predetermined power detection threshold, the predetermined slot is considered to be idle, Kusashima [0055]); 
transmitting, by the wireless node, a signaling grant to a receiver node (In a case of performing downlink transmission including a PDSCH, a physical downlink control channel (PDCCH), and/or an enhanced physical downlink control channel (EPDCCH) on the unlicensed channel, the base station device accesses the channel based on the first channel access procedure and performs the downlink transmission, Kusashima [0073]), wherein the signaling grant provides resources for the receiver node to transmit protection signals prior to an end of the next synchronous contention window (On the unlicensed channel, in a case where it is indicated to perform the first channel access procedure by an uplink grant for scheduling a PUSCH, the terminal device performs the first channel access procedure before the uplink transmission including the PUSCH, Kusashima [0075]).

Regarding claim 10, Kusashima as modified by Chai teaches the method of claim 9, and Chai further teaches wherein the signaling grant further provides a plurality of additional resources for the receiver node to transmit the protection signals at intervals between the next synchronization contention window and the subsequent synchronization contention window (see for example reference signals 515 of Chai Fig. 5).

Regarding claim 14, Kusashima teaches the method of wireless communication (Method of Figs. 5-6); comprising: 
obtaining, by a wireless node, a synchronization boundary configuration for a shared communication channel (The first base station device 100 configures a radio resource of a frequency f and times t.sub.1 to t.sub.2, a radio resource of the frequency f and times t.sub.3 to t.sub.4, and a radio resource of the frequency f and times t.sub.5 to t.sub.6 as guaranteed resources. The first base station device 100 can preferentially use these radio resources configured as guaranteed resources. On the other hand, a radio resource of the frequency f and the times t.sub.2 to t.sub.3 and a radio resource of the frequency f and the times t.sub.4 to t.sub.5 are non-guaranteed resources, [0128]) and periodicity for synchronous access contention by all accessing nodes of one or more radio access technologies (Examples of the waiting time of the channel access procedure include a first waiting time (slot), a second waiting time, a third waiting time (defer period), and a fourth waiting time… The defer period includes the second waiting time and a plurality of consecutive slots following the second waiting time, [0050-0053]; the first base station device 100 may configure a guaranteed resource so as to satisfy… a predetermined threshold. As a result, a monopoly of a specific operator on a radio resource is prevented. The predetermined threshold may be determined according to the total number of operators operating the first base station device 100 and the second base station device 100, [0129]); 
initiating, by the wireless node, a synchronous contention procedure at the next synchronous contention window (The channel sensing is performed during a defer period. In a case where the channel is idle in a slot within a defer period, the procedure proceeds to Step (1); otherwise, the procedure proceeds to Step (6), [0059]) 
identifying, by the wireless node, a next synchronous contention window (In addition, it is assumed that a time from the time t.sub.2 to the time t.sub.4 is a channel occupancy time of the frequency f of the second base station device 100, [0120]) according to the synchronization boundary configuration using an absolute system timing reference (In a case where time synchronization is performed between different operators, information on a time stamp is shared. The information on a time stamp may be information indicating an absolute time or information indicating a reference time, [0216]);
conducting, by the wireless node, transmissions using synchronous transmission parameters according to a result of the synchronous contention procedure (The channel occupancy time is a period during which the right to access the channel (In a case where the channel is sensed as idle in all of the slots included in the added defer period, the procedure proceeds to Step (4), [0065] and After the stop in Step (4) in the above-described procedure, transmission including data such as a physical downlink shared channel (PDSCH) and a physical uplink shared channel (PUSCH) is performed on the channel, [0066]). 
However, Kusashima does not teach returning, by the wireless node, to asynchronous access contention for one or more asynchronous contention windows after the next synchronous contention window and prior to a subsequent synchronous contention.
In an analogous art, Chai teaches returning, by the wireless node, to asynchronous access contention for one or more asynchronous contention windows after the next synchronous contention window and prior to a subsequent synchronous contention (Fig. 5 depicts wherein the system moved to channel reservation 512 which is for the WI-FI interface; Hence WI-FI uses asynchronous access) and prior to a subsequent synchronous contention window (Once the WiFi interface gains access to the channel, it reserves the channel for a particular channel reservation temporal period 410 …The WiFi interface then relinquishes the channel to the LTE interface, and the unlicensed CC on that channel for downlink transmissions to the UEs over time 418, see [0078] and Fig. 4; the access paradigms in LTE (centralized/synchronous) and WiFi (distributed/asynchronous), [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima with the clock alignment of Chai to provide a method to improve communication with device that uses multiple radio communication interface as suggested. 

Regarding claim 15, Kusashima as modified by Chai teaches the method of claim 14, and Chai further teaches further including: determining, by the wireless node, to perform the identifying, the initiating, and the conducting in response to detection of a communication state of the wireless node identified for synchronous access (In one embodiment, interference (e.g., LTE/WiFi interference) may be detected in a network in block 702, Chai [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima with the clock alignment of Chai to provide a method to improve communication with device that uses multiple radio communication interface as suggested. 

Regarding claim 17, Kusashima as modified by Chai teaches the method of claim 14, wherein the synchronous transmission parameters include one or more of: maximum channel occupancy time (MCOT), and backoff window, and wherein the synchronous transmission parameters are more favorable than asynchronous transmission parameters used in transmissions according to the asynchronous access contention (Maximum channel occupation time Tmcot, p of Table 1, Kusashima [0057]).

Regarding claim 24, Kusashima teaches an apparatus (Base station 110 of Fig. 3) comprising: one or more wireless radios (radio 120); a processor coupled to the one or more wireless radios (control unit 150); and a memory coupled to the processor and to the one or more wireless radios (storage 140), wherein: the memory is configured to store a synchronization boundary configuration for a shared communication channel (The first base station device 100 configures a radio resource of a frequency f and times t.sub.1 to t.sub.2, a radio resource of the frequency f and times t.sub.3 to t.sub.4, and a radio resource of the frequency f and times t.sub.5 to t.sub.6 as guaranteed resources. The first base station device 100 can preferentially use these radio resources configured as guaranteed resources. On the other hand, a radio resource of the frequency f and the times t.sub.2 to t.sub.3 and a radio resource of the frequency f and the times t.sub.4 to t.sub.5 are non-guaranteed resources, [0128]), wherein the synchronization boundary configuration defines a synchronous contention window (channel reservations 508, 512 over time 506, see [0087]), wherein the synchronization boundary configuration defines a synchronous contention window and periodicity for synchronous access contention by all accessing nodes of one or more radio access technologies (The channel occupancy time is a period during which the right to access the channel (that is, the frequency f) occupied through channel access based on the LBT is valid, [0120]); 
The processor is configured to: identify a next synchronous contention window (In addition, it is assumed that a time from the time t.sub.2 to the time t.sub.4 is a channel occupancy time of the frequency f of the second base station device 100, [0120]) according to the synchronization boundary configuration using an absolute system timing reference (In a case where time synchronization is performed between different operators, information on a time stamp is shared. The information on a time stamp may be information indicating an absolute time or information indicating a reference time, [0216]);
initiate a synchronous contention procedure at the next synchronous contention window (In the channel access procedure, one or more times of channel sensing are performed. Determination (occupation determination) of whether the channel is idle (unoccupied, available, or enabled) or busy (occupied, unavailable, or disabled) based on a sensing result, [0049]); and the one or more wireless radios are configured to conduct transmissions according to a result of the synchronous contention procedure (The second base station device 100 transmits a signal using the frequency f for which the access right is secured, because the times t.sub.2 to t.sub.3 correspond to the non-guaranteed resource and are within the channel occupancy time, [0120]).
 However, Kusashima does not teach return to asynchronous access contention for one or more asynchronous contention windows after the next synchronous contention window.
In an analogous art, Chai teaches return to asynchronous access contention for one or more asynchronous contention windows after the next synchronous contention window (Fig. 5 depicts wherein the system moved to channel reservation 512 which is for the WI-FI interface; Hence WI-FI uses asynchronous access) and prior to a subsequent synchronous contention window (Once the WiFi interface gains access to the channel, it reserves the channel for a particular channel reservation temporal period 410 …The WiFi interface then relinquishes the channel to the LTE interface, and the unlicensed CC on that channel for downlink transmissions to the UEs over time 418, see [0078] and Fig. 4; the access paradigms in LTE (centralized/synchronous) and WiFi (distributed/asynchronous), [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima with the clock alignment of Chai to provide a method and a system to improve communication with device that uses multiple radio communication interface as suggested. 

Regarding claim 26, Kusashima as modified by Chai teaches the apparatus of claim 24, and Prajapati further teaches wherein the absolute system timing reference is obtained according to receipt of the absolute system timing reference from a neighboring node in a same radio access technology as the apparatus of claim 24 (In a case where time synchronization is performed between different operators, information on a time stamp is shared. The information on a time stamp may be information indicating an absolute time or information indicating a reference time, Kusashima [0216]).
Regarding claim 27, Kusashima as modified by Chai teaches the apparatus of claim 24, wherein the absolute system timing reference is obtained according to receipt of the absolute system timing reference in a separate radio access technology signal received at the apparatus of claim 24 (In a case where time synchronization is performed between different operators, information on a time stamp is shared. The information on a time stamp may be information indicating an absolute time or information indicating a reference time, Kusashima [0216]).
Regarding claim 28, Kusashima teaches an apparatus (Base station 110 of Fig. 3) comprising: one or more wireless radios (radio 120); a processor coupled to the one or more wireless radios (control unit 150); and a memory coupled to the processor and to the one or more wireless radios (storage 140), wherein: the memory is configured to store a synchronization boundary configuration for a shared communication channel (The first base station device 100 configures a radio resource of a frequency f and times t.sub.1 to t.sub.2, a radio resource of the frequency f and times t.sub.3 to t.sub.4, and a radio resource of the frequency f and times t.sub.5 to t.sub.6 as guaranteed resources, [0128]), wherein the synchronization boundary configuration defines a synchronous contention window and periodicity for synchronous access contention by all accessing nodes of one or more radio access technologies (The channel occupancy time is a period during which the right to access the channel (that is, the frequency f) occupied through channel access based on the LBT is valid, [0120]); 
the processor is configured to: identify a next synchronous contention window (In addition, it is assumed that a time from the time t.sub.2 to the time t.sub.4 is a channel occupancy time of the frequency f of the second base station device 100, [0120]) according to the synchronization boundary configuration using an absolute system timing reference (In a case where time synchronization is performed between different operators, information on a time stamp is shared. The information on a time stamp may be information indicating an absolute time or information indicating a reference time, [0216]);
initiate a synchronous contention procedure at the next synchronous contention window (The channel occupancy time is a period during which the right to access the channel (that is, the frequency f) occupied through channel access based on the LBT is valid…. the second base station device 100 transmits a signal using the frequency f for which the access right is secured, because the times t.sub.2 to t.sub.3 correspond to the non-guaranteed resource and are within the channel occupancy time, [0120]);
and the one or more wireless radios are configured to conduct transmissions using synchronous transmission parameters according to a result of the synchronous contention procedure (The second base station device 100 transmits a signal using the frequency f for which the access right is secured, because the times t.sub.2 to t.sub.3 correspond to the non-guaranteed resource and are within the channel occupancy time, [0120]).
However, Kusashima does not teach return to asynchronous access contention for one or more asynchronous contention windows after the next synchronous contention window and prior to a subsequent synchronous contention window.
In an analogous art, Chai teaches return to asynchronous access contention for one or more asynchronous contention windows after the next synchronous contention window (Fig. 5 depicts wherein the system moved to channel reservation 512 which is for the WI-FI interface; Hence WI-FI uses asynchronous access) and prior to a subsequent synchronous contention window (Once the WiFi interface gains access to the channel, it reserves the channel for a particular channel reservation temporal period 410 …The WiFi interface then relinquishes the channel to the LTE interface, and the unlicensed CC on that channel for downlink transmissions to the UEs over time 418, see [0078] and Fig. 4; the access paradigms in LTE (centralized/synchronous) and WiFi (distributed/asynchronous), [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima with the clock alignment of Chai to provide a method and a system to improve communication with device that uses multiple radio communication interface as suggested. 

Regarding claim 30, Kusashima as modified by Chai teaches the apparatus of claim 28, wherein the one or more wireless radios configured to conduct transmissions using synchronous transmission parameters comprises the one or more radios configured to conduct transmissions using enhanced transmission access parameters, wherein an enhanced transmission access parameter comprises a reduced backoff window (Examples of the parameters related to the LBT include a maximum transmission power of the base station device 100, a maximum antenna gain, a maximum beamforming gain, a contention window, and a random backoff counter value, Kusashima [0219]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kusashima in view of Chai and further in view of Fan et al. (US 20180110063 A1).
Regarding claim 3, Kusashima as modified by Chai teaches the method of claim 1.
However, Kusashima and Chai do not teach wherein the synchronous access contention according to the obtaining, the identifying, the initiating, the conducting, and the returning is performed in response to a predetermined node class of the wireless node, wherein the predetermined node class includes one or more of: a power class and a deployment location.
In an analogous art, Fan teaches wherein the synchronous access contention according to the obtaining, the identifying, the initiating, the conducting, and the returning is performed in response to a predetermined node class of the wireless node (see steps 1305-1320 of Fig. 13), wherein the predetermined node class includes one or more of: a power class and a deployment location (Further, a wireless communication system may enable improved low latency transmissions (e.g., mission critical (MiCr) and autonomous uplink transmissions) by designating low latency sub-intervals (e.g., reserving resources) for such transmissions within the intervals defined for operator-based use. As such, MiCr and/or autonomous uplink transmissions may be associated with low latency and high reliability over a shared (e.g., multiple operator) spectrum, see [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima and Chai with the shared channel of Fan to provide a method to improve low latency transmissions (e.g., mission critical (MiCr) and autonomous uplink transmissions) by designating low latency sub-intervals (e.g., reserving resources) for such transmissions within the intervals defined for operator-based use as suggested. 

Claims 6, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kusashima in view of Chai and further in view of Sherman et al. (US 20090137206 A1).
Regarding claim 6, Kusashima as modified by Chai teaches the method of claim 5.
However, Kusashima and Chai do not teach wherein the conducting the transmissions includes: switching access to another shared communication channel for the transmissions in response to the result of the synchronous contention procedure including the wireless node having the low-priority access type detecting a priority wireless node with a priority access type contending for the shared communication channel.
In an analogous art, Sherman teaches wherein the conducting the transmissions includes: switching access to another shared communication channel for the transmissions in response to the result of the synchronous contention procedure including the wireless node having the low-priority access type detecting a priority wireless node with a priority access type contending for the shared communication channel (First, the request is checked whether it is Bluetooth or WLAN request (step 50). If the request is a Bluetooth high priority request (step 51), the antenna is switched to the Bluetooth system, see [0179]; for example, a WLAN high priority transaction that was cut by Bluetooth high priority will be returned to the queue, see [0182]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima and Chai with the coexistence of Sherman to provide method of providing a mechanism for achieving coexistence between a Bluetooth system and WLAN system collocated in the same communications device such as a mobile terminal as suggested. 
Regarding claim 25, Kusashima as modified by Chai teaches the apparatus of claim 24.
However, Kusashima and Chai do not teach wherein the synchronous contention procedure determines access to the shared communication channel according to a fixed priority, wherein a priority access type is assigned to each of one or more priority wireless nodes having high priority traffic, and a low-priority access type is assigned to each of one or more nodes not having the high priority traffic.
In an analogous art, Sherman teaches wherein the synchronous contention procedure determines access to the shared communication channel according to a fixed priority (The allocation of bandwidth is based on a packet wise mechanism in accordance with the priority of each packet and a fair partition of the bandwidth, [0074]), wherein a priority access type is assigned to each of one or more priority wireless nodes having high priority traffic, and a low-priority access type is assigned to each of one or more nodes not having the high priority traffic (Two priorities (low and high priority) are defined for the WLAN and Bluetooth systems. In accordance with these priorities, the coexistence algorithm allocates bandwidth so as to provide maximum performance for both systems, [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima and Chai with the coexistence of Sherman to provide method of providing a mechanism for achieving coexistence between a Bluetooth system and WLAN system collocated in the same communications device such as a mobile terminal as suggested.
Regarding claim 29, Kusashima as modified by Chai teaches the apparatus of claim 28.
However, Kusashima and Chai do not teach wherein the synchronous contention procedure determines access to the shared communication channel according to a fixed priority, wherein a priority access type is assigned to each of one or more priority wireless nodes having high priority traffic, and a low-priority access type is assigned to each of one or more nodes not having the high priority traffic.
In an analogous art, Sherman teaches wherein the synchronous contention procedure determines access to the shared communication channel according to a fixed priority (The allocation of bandwidth is based on a packet wise mechanism in accordance with the priority of each packet and a fair partition of the bandwidth, [0074]), wherein a priority access type is assigned to each of one or more priority wireless nodes having high priority traffic, and a low-priority access type is assigned to each of one or more nodes not having the high priority traffic (Two priorities (low and high priority) are defined for the WLAN and Bluetooth systems. In accordance with these priorities, the coexistence algorithm allocates bandwidth so as to provide maximum performance for both systems, [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima and Chai with the coexistence of Sherman to provide method of providing a mechanism for achieving coexistence between a Bluetooth system and WLAN system collocated in the same communications device such as a mobile terminal as suggested.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kusashima in view of Chai and further in view of Karaki (US 20210227581 A1).
Regarding claim 7, Kusashima as modified by Chai teaches the method of claim 1.
However, Kusashima and Chai do not teach wherein the obtaining the synchronization boundary configuration includes receiving the synchronization boundary configuration from a synchronization initiating node.
In an analogous art, Karaki teaches wherein the obtaining the synchronization boundary configuration includes receiving the synchronization boundary configuration from a synchronization initiating node (The radio access node 14 transmits a C-PDCCH that includes an indication of which UL subframes belong to a same channel occupancy (step 102). More specifically, the C-PDCCH includes an indication of a UL burst duration and an offset, as described above. The scheduled uplink subframes are the subframes that start after the offset and for the UL burst duration indicated by the C-PDCCH, see [0106] and the UE would use the random-access procedure to connect to the network, obtain synchronization, and also send the SR, see [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima and Chai with the coexistence of Karaki to provide systems and methods are disclosed herein for restricting autonomous uplink transmissions by a wireless device in a wireless communication system such that wireless devices performing autonomous uplink transmissions can coexist with wireless devices performing scheduled uplink transmissions in a cell requiring Listen-Before-Talk as suggested. 
Claims 16 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kusashima in view of Chai and further in view of Hsu et al. (US 20170201943 A1).
Regarding claim 16, Kusashima as modified by Chai teaches the method of claim 15.
However, Kusashima and Chai do not teach wherein the communication state includes one or more of: a maximum threshold number of failed attempts to access the shared communication channel; or a data buffer filled above a threshold amount of data for transmission.
In an analogous art, Hsu teaches wherein the communication state includes one or more of: a maximum threshold number of failed attempts to access the shared communication channel; or a data buffer filled above a threshold amount of data for transmission (At 810, in response to first indication, the wireless node may perform, by the modem, at least one of: a limited number of attempts to acquire service or a limited number of attempts to retransmit buffered data, [0812]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima and Chai with the coexistence of Hsu to provide systems and methods to enhance device communication as suggested. 

Regarding claim 31, Kusashima as modified by Chai teaches the apparatus of claim 28.
However, Kusashima and Chai do not teach wherein the memory comprises synchronous selection logic, wherein the synchronous selection logic is configured to detect a communication state identified for synchronous access, and wherein the communication state includes a data buffer filled above a threshold amount of data for transmission.
In an analogous art, Hsu teaches wherein the memory comprises synchronous selection logic, wherein the synchronous selection logic is configured to detect a communication state identified for synchronous access, and wherein the communication state includes a data buffer filled above a threshold amount of data for transmission (At 810, in response to first indication, the wireless node may perform, by the modem, at least one of: a limited number of attempts to acquire service or a limited number of attempts to retransmit buffered data, [0812]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima and Chai with the coexistence of Hsu to provide systems and methods to enhance device communication as suggested. 

Regarding claim 32, Kusashima as modified by Chai teaches the apparatus of claim 28.
However, Kusashima and Chai do not teach wherein the memory comprises synchronous selection logic, wherein the synchronous selection logic is configured to detect a communication state identified for synchronous access, and wherein the communication state includes a maximum threshold number of failed attempts to access the shared communication channel.
In an analogous art, Hsu teaches wherein the memory comprises synchronous selection logic, wherein the synchronous selection logic is configured to detect a communication state identified for synchronous access, and wherein the communication state includes a maximum threshold number of failed attempts to access the shared communication channel (At 810, in response to first indication, the wireless node may perform, by the modem, at least one of: a limited number of attempts to acquire service or a limited number of attempts to retransmit buffered data, [0812]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Kusashima and Chai with the coexistence of Hsu to provide systems and methods to enhance device communication as suggested. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinan (US 10177875 B2) discloses uplink resources in m subframes of a licensed assisted access (LAA) cell. The DCI comprises: a resource blocks (RBs) field; a modulation and coding scheme (MCS) field; and a redundancy versions (RV) field and a new data indicators (NDI) field for each of the m subframes.Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646